Mr. Presiding Justice Clark delivered the opinion of the court. In this case a recovery was had for the sum of $510.09, being for salary and commissions claimed to be due the plaintiff from defendant upon a contract of hiring. An affidavit of merits was filed,' made by one of the attorneys for the defendant, which stated that the deponent verily believed that the defendant had a meritorious defense to the cause of action. The affidavit then proceeds to set forth the fact that plaintiff was discharged from his employment because of alleged misconduct, particularly in that he violated his contract, which provided for exclusive employment by the defendant, by doing business for Strelitz Brothers, who were competitors of the defendant. Becoupment for an indefinite amount was claimed in the affidavit, and a judgment was asked in favor of defendant. This affidavit was “stricken out” and judgment was rendered by the court, as upon default. For the reasons set forth in an opinion filed this day in a similar case against the same defendant (William Whitney v. The Fred D. Jones Co., general number 17,208), ante, p. 116, we think the affidavit of merits was improperly “stricken out.” The judgment will therefore be reversed and the cause remanded. Reversed and remanded.